Citation Nr: 0806481	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  02-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in March 2002 (hypertension) 
and in July 2005 (PTSD) by a Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 
2003 (hypertension only), September 2005, and May 2007, the 
Board remanded for further development.  The veteran also 
appeared at hearings at the RO in June 2003 and October 2007, 
the latter before the undersigned. 


FINDINGS OF FACT

1.  The veteran has hypertension that is caused by service-
connected PTSD. 

2.  For the entire period of initial rating claim, the 
veteran's service-connected PTSD symptomatology has more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; panic attacks; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

3.  For the entire period of initial rating claim, the 
veteran's service-connected PTSD symptomatology has not 
manifested occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  Hypertension is secondary to service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007). 

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met for any period of initial rating 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.19, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for service connection for hypertension, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection for hypertension).  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

As to the issue of a higher initial rating for service-
connected PTSD, in correspondence dated in March 2004, 
January 2005, October 2005, March 2006, and July 2006, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, VA notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In July 2006 and 
November 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial rating assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  In this 
case, the questions asked by the veteran's representative and 
the answers in response at the hearing before the Board 
demonstrate the veteran's actual knowledge of what was 
necessary to substantiate his claim for a higher initial PTSD 
rating.    

VA has done everything reasonably possible to assist the 
veteran with respect to his PTSD initial rating claim in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim, 
including VA PTSD examinations.  Thus, the duties to notify 
and assist have been met.

Service Connection for Hypertension

The veteran contends that he currently has a diagnosed 
disability of hypertension that is related to service.  He 
alternatively contends that his current hypertension is 
secondary to, that is, is either caused or aggravated by, his 
service-connected PTSD.  The veteran testified that he had 
high blood pressure at service discharge, and that, because 
his post-service job was contingent on the discharge 
examination results, he asked the service examiner not to 
note his high blood pressure reading on the service 
separation examination report.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of service, it 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310(a) (The Board notes the changes to 38 
C.F.R. 
§ 3.310 effective in October 10, 2006, but finds the previous 
version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, there is competent evidence that the veteran 
currently has a diagnosed disability of hypertension.  
Multiple medical records note diagnosis and treatment for 
hypertension.  

On the question of whether the currently diagnosed 
hypertension is related to service or service-connected PTSD, 
an October 2005 letter from C. Flanary, D.O., who had treated 
the veteran for various conditions since 2000, noted that the 
veteran's hypertension was associated with his service-
connected PTSD.  In the absence of competent medical evidence 
to weigh against the veteran's claim, the weight of the 
evidence is at least in relative equipoise on the question of 
whether the veteran's currently diagnosed hypertension is 
etiologically related to his service-connected PTSD.  
Resolving reasonable doubt in the veteran's favor, the 
veteran's currently diagnosed hypertension is caused by his 
service-connected PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When rating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The July 2005 RO rating decision on appeal granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent for the entire period of claim from August 27, 
1999.  In August 2005, the veteran disagreed with the initial 
rating assigned for service-connected PTSD, contending that 
he had social isolation and was unemployable.  In an appeal 
of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this initial rating case.

The evidence for consideration includes a December 1999 
letter from T.R. Klein, M.D., which noted treatment for 
depression.  Also, a March 2002 statement from the veteran 
indicated that he had depression and anxiety for which he 
took medication, and that he could not stand being around 
people.

An August 2002 letter from C. Flanary, D.O., noted that the 
veteran took medication for his PTSD with the need to adjust 
the dosage from time to time.  It was noted that the veteran 
took early retirement due to an on-the-job injury which 
caused his PTSD to worsen.  
 
A February 2005 VA examination report noted the veteran's 
complaints of sleep problems.  He also reported problems 
dealing with authority which affected his work and 
relationships.  The veteran stated that he lost his temper in 
the past and that he got nervous.  He reported problems with 
anxiety, flashbacks mostly at night in his dreams, and 
intrusive dreams.  The veteran denied suicidal ideation and 
the examiner found that he was not a threat to himself or 
others.   The veteran reported a positive history of alcohol 
abuse.  He also indicated that both of his marriages were 
affected by his depression.  

The veteran was unemployed as he retired in 1999 due to a 
shoulder problem and PTSD.  In addition to problems with 
authority, the veteran lost his temper occasionally causing 
him to lose jobs.  The examiner noted that the veteran was 
able to take care of activities of daily living without 
assistance.  In regards to social function, he liked to hike 
in the woods, hunt, and fish.  

Mental status examination of the veteran showed that the 
veteran was oriented to time, place, person, and situation.  
There was no evidence of a thought disorder and he was 
cooperative during the interview.  His speech was goal 
directed with no looseness of association noted; his mood was 
blunted and intense during the interview as he sat on the 
edge of his chair throughout the majority of the session.  
The veteran made direct eye contact and was spontaneous in 
conversation.  Reality testing was good and insight appeared 
average.  The examiner observed that the veteran was dressed 
casually and had average hygiene.  

The examiner noted that the veteran met the criteria for PTSD 
as his clearly defined stressors would certainly cause his 
current problems with anxiety, depression, and sleep 
impairment.  He handled his problems by social isolation and 
getting away from others to control his mood and temper.  The 
examiner noted that the veteran also had a chronic history of 
alcohol dependence for which he was in denial, and for which 
the examiner noted directly impaired his mood and sleep, and 
intensified his problems.  The impression was chronic PTSD 
with a GAF score of 51 to 60.    

A September 2005 VA clinical record noted the veteran's 
complaint of major depression all the time and reports of 
panic attack 2-3 times in the past 12 months.  It was noted 
that the veteran enjoyed hunting and occasionally attended 
church.  The practitioner observed that the veteran displayed 
a stunned expression with an occasional smile and an anxious 
manner with foot and leg movement.  He was clean and casual; 
and showed occasional defensive posturing with a direct gaze.  
He was oriented to all spheres, speech was clear, and 
concise; he was also anxious with a congruent affect.  The 
veteran denied confusion but was occasionally forgetful.  
Immediate memory was good, recent memory was very good, and 
remote memory was excellent.  While he reported a history of 
brief suicidal ideation without plan or intent, the last 
being 2 months ago, he denied homicidal ideation.  He was at 
no risk for wandering.  The diagnosis was PTSD and a GAF 
score of 57. 

An October 2005 VA clinical record noted that the veteran was 
dressed and groomed neatly and appropriately.  He made good 
eye contact during the interview though he had an anxious 
mood with affect.  He denied suicidal or homicidal ideations, 
any mania, hypomania, or any obsessive compulsive disorder 
symptoms.  His flow of thought was logical and sequential 
without any formal thought disorder;  cognition, insight, and 
judgment were intact.  PTSD was diagnosed and a GAF score of 
60 to 65 was assigned.  

A private medical record also dated in October 2005 noted 
difficulty with sleep.  Also, an October 2005 letter from Dr. 
Flanary noted that the veteran experienced recurrent images 
of Vietnam and recollections of events which interfered with 
his ability to sleep and caused marked anxiety during certain 
situations during the day.  Dr.  Flanary noted that this 
caused marked diminishment in activities and the veteran 
indicated that he wanted to be more isolated as that seemed 
to help.  The veteran also had periods of irritability, 
outbursts of anger, and occasionally startled response.  The 
veteran had fairly good control with medication.

A March 2006 VA clinical record noted the veteran's 
depression about his physical disability.  The veteran 
complained of sleep problems which were attributed to an 
organic reason.  It was noted that he had a dysphoric mood 
with anxious affect.  The veteran denied any suicidal or 
homicidal ideation.  The psychiatrist noted that the veteran 
was not psychotic, cognition was intact, and insight and 
judgment were intact.        

A June 2006 VA clinical record noted that the veteran kept 
himself busy fishing and visiting his family.  He denied any 
suicidal or homicidal ideation.  The psychiatrist noted the 
veteran had a euthymic mood and affect, was not psychotic, 
cognition was intact, and insight and judgment were intact.  
An assessment of chronic PTSD was noted.  

A September 2007 VA clinical record noted the veteran 
continued to give a history of irritability, impulsivity with 
dysphoria, inability to sleep due to nightmares, and dreams 
and flashbacks due to a recent break-up with a girlfriend.  
He became isolative; withdrawn with avoidance behavior; 
stayed to himself; and exhibited anergia anhedonia, and sleep 
and appetite disturbances.  The veteran reported a history of 
alcoholism to mask depression and PTSD symptoms.  He was not 
able to hold down a job due to the aforementioned symptoms.  
He was also not able to adopt to stressful situations.  

The psychiatrist noted that the veteran had a dysphoric mood 
with an anxious affect.  The veteran denied any suicidal or 
homicidal ideation; his flow of thought was logical, 
sequential, and without any formal thought disorder.  The 
veteran also denied any perceptual distortions of delusional 
themes.  Cognition was intact, and insight with judgment was 
intact.  An assessment of chronic PTSD was noted.  

At his October 2007 Board hearing, the veteran testified that 
he did not have problems with motivation and taking care of 
his daily activities.  He complained of constant depression 
and stated that he stayed in regular touch with his two 
children.  He also indicated that on the job, he had periods 
of irritability and would fly off the handle easily.  He 
tried to work after the railroad company let him go but was 
also let go from a job at a convenience store.  He last 
worked full-time in 2001.  The veteran also reported regular 
panic attacks, triggered by social interactions with other 
people.   He testified to sleep disturbances and of losing 
interest in leisure activities.

After a review of the evidence, the Board finds that, for the 
entire period of initial rating claim, the veteran's service-
connected PTSD symptomatology has more nearly approximated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
panic attacks; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Such symptomatology is encompassed by 
the criteria for a 50 percent disability rating under 
Diagnostic Code 9411.  

As previously noted, the veteran's GAF scores have ranged 
from 51-60, 57, and 60-65.  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes).  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The Board also finds that, for the entire period of initial 
rating claim, the veteran's service-connected PTSD 
symptomatology has not manifested occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships, as required for a higher disability rating of 
70 percent under Diagnostic Code 9411.  See 38 C.F.R. § 
4.130.  The Board further finds that, since the effective 
date of service connection on August 27, 1999, there were no 
distinct periods of time during which the veteran's 
disability was more than 50 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  While the veteran 
indicated that his PTSD affected his ability to work, the 
evidence has shown that the primary reason for his 
unemployment was due to back and shoulder problems.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for higher 
initial disability rating than 50 percent for his service-


connected PTSD for any period of initial rating claim, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension as secondary to PTSD is 
granted. 

An initial disability rating in excess of 50 percent for PTSD 
for all periods of initial rating claim is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


